Exhibit 10.2

Targa Resources Investments Inc.

Long Term Incentive Plan

Performance Unit Grant Agreement

 

Grantee:   

 

   Date of Grant:                     , 200        Number of Performance Units
Granted:   

 

  

1. Performance Unit Grant. I am pleased to inform you that you have been granted
the above number of Performance Units with respect to Common Units (“Common
Units” or “Units”) of Targa Resources Partners LP (the “MLP”) under the Targa
Resources Investments Inc. Long Term Incentive Plan (the “Plan”). A Performance
Unit is a notional Common Unit of the MLP. Each Performance Unit also includes a
tandem Distribution Equivalent Right (“DER”). A DER is a right to receive an
amount equal to the cash distributions made with respect to a Common Unit during
the Performance Period (set forth on Attachment A) as described in Section 4.
The terms of the grant are subject to the terms of the Plan and this Performance
Unit Grant Agreement (this “Agreement”), which includes Attachment A hereto.

2. Performance Goal and Payment. Subject to the further provisions of this
Agreement, if, and to the extent, the Performance Goal (set forth on Attachment
A) is achieved for the Performance Period, then as soon as reasonably practical
following the end of the Performance Period (but in no event later than the 15th
day of March following the end of the year during which the Performance Period
ends), you will receive, in cancellation of your Performance Units, an amount of
cash equal to the product of (i) your number of Performance Units times (ii) the
Performance Percentage (set forth in Item II on Attachment A) for the
Performance Period times (iii) the Fair Market Value of a Common Unit on the
last day of the Performance Period. In addition, you will receive cash relating
to the amount of the DER that you are entitled to as described in Section 4. If,
however, the minimum Performance Goal is not achieved for the Performance
Period, all of your Performance Units and DERs will be cancelled automatically
without payment at the end of the Performance Period.

3. Vesting.

(a) If you cease to be employed by Targa Resources Investments Inc. and its
Affiliates (collectively, the “Company”) during the Performance Period for any
reason other than as provided below, all Performance Units and tandem DERs
awarded to you shall be automatically forfeited without payment upon your
termination. For purposes of this Agreement, “employment with the Company” shall
include being an employee or a Director of, or a Consultant to, the Company.

(b) If you cease to be employed by the Company during the Performance Period as
a result of your death or a disability that entitles you to disability benefits
under the Company’s long-term disability plan, or your employment is terminated
by the Company other than for Cause, you will be vested in any Performance Units
that you are otherwise qualified to receive payment for based on achievement of
the Performance Goal at the end of the Performance Period. If you are a party to
an agreement with the Company in which the term cause is defined, that
definition of cause shall apply for purposes of the Plan and this Agreement.
Otherwise, “Cause” means (i) failure to perform assigned duties and
responsibilities (ii) engaging in conduct which is injurious (monetarily or
otherwise) to the Company or any of its Affiliates, (iii) breach of any
corporate policy or code of conduct established by the Company or breach of any
agreement between the Company and you, or (iv) conviction of a misdemeanor
involving moral turpitude or a felony.

4. DERs. Beginning on the later of the Date of Grant and the first day of the
Performance Period and ending on the last day of the Performance Period, on each
date during such period that the MLP makes a cash



--------------------------------------------------------------------------------

distribution with respect to its Units you will be credited with an amount of
cash equal to the product of (i) the cash distributions paid with respect to a
Common Unit times (ii) your number of Performance Units. Your DERs shall be
credited to a bookkeeping account by the Company. As soon as practical following
the end of the Performance Period (but in no event later than the 15th day of
March following the end of the year during which the Performance Period ends),
your DER account will be paid (without interest) to you in cash or forfeited, as
the case may be. The amount of your DER account to be paid to you will be equal
to the product of the Performance Percentage times the amount credited to your
DER account. DERs shall not be payable with respect to any Performance Unit that
is forfeited or as to which you are not otherwise qualified to receive payment
for based on the Performance Goal at the end of the Performance Period.

5. Change of Control. Upon the occurrence of a Change of Control during the
Performance Period, the Performance Percentage shall be deemed to be 100% and
your Performance Units and all DER amounts, if any, then credited to you shall
be cancelled on such date and you will be paid an amount of cash equal to the
sum of (i) the product of (a) the Fair Market Value of a Common Unit times
(b) the number of Performance Units granted to you plus (ii) the amount of DERs
then credited to you, if any.

6. Nontransferability of Award. The Performance Units and DERs may not be
transferred, assigned, encumbered or pledged by you in any manner otherwise than
by will or by the laws of descent or distribution. The terms of the Plan and
this Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.

7. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and, except as expressly
provided in this Agreement, supersede in their entirety all prior undertakings
and agreements between you and Targa Resources Investments Inc. and its
Affiliates with respect to the same. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of Texas.

8. Withholding of Taxes. To the extent that the vesting or payment of
Performance Units or DERs results in the receipt of compensation by you with
respect to which the Company has a tax withholding obligation pursuant to
applicable law, the Company shall withhold such tax from any payment due you
hereunder.

9. Amendments. This Agreement may be modified only by a written agreement signed
by you and an authorized person on behalf of Targa Resources Investments Inc.
who is expressly authorized to execute such document; provided, however,
notwithstanding the foregoing, Targa Resources Investments Inc. may make any
change to this Agreement without your consent if such change is not materially
adverse to your rights under this Agreement.

10. Plan Controls. By accepting this grant, you agree that the Performance Units
and DERs are granted under and governed by the terms and conditions of the Plan
and this Agreement. In the event of any conflict between the Plan and this
Agreement, the terms of the Plan shall control. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Agreement.

 

TARGA RESOURCES INVESTMENTS INC. By:     Name:   Rene R. Joyce Title:   Chief
Executive Officer



--------------------------------------------------------------------------------

ATTACHMENT A

 

I. The Performance Period shall begin on                  , 200     and end on
            , 20    .

 

II. Performance Goal

The payment of a Performance Unit will be determined based on the comparison of
(i) the Total Return (as defined below) of a Common Unit for the Performance
Period to (ii) the Total Return of a share of the common stock/unit of each
member of the Peer Group for the Performance Period. Total Return shall be
measured by (i) subtracting the average closing price per share/unit for the
first ten trading days of the Performance Period (the “Beginning Price”) from
the sum of (a) the average closing price per share/unit for the last ten trading
days ending on the date that is 15 days prior to the end of the Performance
Period plus (b) the aggregate amount of dividends/distributions paid with
respect to a share/unit during such period (the result being referred to as the
“Value Increase”) and (ii) dividing the Value Increase by the Beginning Price.

 

Peer Group Ranking

(out of 13 companies)

  

Performance

Percentage1

No. 1-7

   100%

No. 8

   83.33%

No. 9

   66.67%

No. 102

   50%

No. 11-13

   0%

 

1

The Performance Percentage between No. 7 and No. 10 is a percentage between 50%
and 100% based on a comparison of the Total Returns described above.

2

No. 10 is the minimum Performance Goal for which there is a Performance
Percentage.

 

III. Adjustments to Performance Goals for Certain Events

If, during the Performance Period, there is a change in accounting standards
required by the Financial Accounting Standards Board, the above performance
goals shall be adjusted by the Committee as appropriate, in its discretion, to
disregard the effect of such change.



--------------------------------------------------------------------------------

IV. The Peer Group shall consist of the following companies:

 

Company

  

Ticker

Energy Transfer Partners    ETP Oneok Partners    OKS Copano Energy    CPNO DCP
Midstream    DPM Regency Energy Partners    RGNC Plains All American Pipeline   
PAA MarkWest Energy Partners    MWE Williams Energy Partners    WPZ Magellan
Midstream    MMP Martin Midstream    MMLP Enbridge Energy Partners    EEP
Crosstex Energy    XTEX Targa Resources Partners LP    NGLS

The Committee may add or delete companies from the Peer Group and provide a
related adjustment in the rankings at any time during the Performance Period,
wherever, in its discretion, such deletion or adjustment is appropriate to
reflect that such peer company is no longer publicly traded or is determined by
the Committee to no longer be a peer of the MLP (for example due to a member no
longer being publicly traded) or to reflect any other significant event.

 

V. Committee Certification

As soon as reasonably practical following the end of the Performance Period, the
Committee shall review the results for the Performance Period and certify those
results in writing to the Board. No Performance Units or DERs shall be paid
prior to the Committee’s certification. However, Committee certification shall
not apply in the event of a Change of Control.